793 So. 2d 1148 (2001)
James SELLERS, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D00-2662.
District Court of Appeal of Florida, Third District.
September 12, 2001.
Bennett H. Brummer, Public Defender, and Billie Jan Goldstein, Assistant Public Defender, for appellant.
Robert A. Butterworth, Attorney General, for appellee.
Before GERSTEN and RAMIREZ, JJ., and NESBITT, Senior Judge.
PER CURIAM.
James Sellers appeals the revocation of his probation. We affirm the order revoking Seller's probation. See Thomas v. State, 711 So. 2d 96, 97 (Fla. 4th DCA 1998)(probation can be revoked on the basis of hearsay inadmissible at a criminal trial in combination with evidence admissible as an exception to the hearsay rule).
However, as the State properly concedes, the revocation order should not have included violations for failure to pay the costs of supervision and for committing an armed burglary. These violations do not conform with the court's oral pronouncements and must therefore, be stricken. See Jefferson v. State, 732 So. 2d 408 (Fla. 3d DCA 1999)("The order revoking probation shall be amended by deleting those grounds which were not orally pronounced by the trial court.").
The defendant need not be present at this modification. See Sampson v. State, 375 So. 2d 325 (Fla. 2d DCA 1979).
Affirmed and remanded for correction of order of revocation of probation.